Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 17, 2018

The Court of Appeals hereby passes the following order:

A19A0279. PAMELA HUFF BROWN v. KWAME BROWN.

      The trial court entered an order modifying child custody and support. The
mother, Pamela Huff Brown, filed a motion to set aside the trial court’s order on the
grounds that she was not notified of the hearing and that the order did not include a
parenting plan. The trial court denied the motion, and the mother filed this direct
appeal from that order. We, however, lack jurisdiction.
      An appeal from the denial of a motion to set aside on grounds authorized under
OCGA § 9-11-60 (d) must be taken by application for discretionary appeal. OCGA
§ 5-6-35 (a) (8). Although OCGA § 5-6-34 (a) (11) permits a direct appeal from all
judgments or orders in “child custody cases,” the issue raised on appeal governs
whether a custody order may be appealed directly, and here the issue is not custody
but whether the trial court properly denied the motion to set aside. See Voyles v.
Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (appeal from an order denying motion
to set aside did not raise a custody issue on appeal). Because the mother failed to
follow the required procedure, her appeal is DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 09/17/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.